Title: From Thomas Jefferson to Samuel Smith, 17 April 1801
From: Jefferson, Thomas
To: Smith, Samuel



Dear Sir
Monticello Apr. 17. 1801:

On the 9th. inst. I recieved your’s of the 2d. and acknoleged it by return of post. yesterday your favor of the 6th. came to hand. the orders for the sale of the vessels which are to be sold, for the equipping three others for sea, & the laying up others are all right. I shall really be chagrined if the water into the Eastern branch will not admit our laying up the whole seven there in time of peace, because they would be under the immediate eye of the department, and would require but one set of plunderers to take care of them. as to what is to be done, when every thing shall be disposed of according to law, it shall be the subject of conversation when I return. it oppresses me by night & by day: for I do not see my way out of the difficulty. it is the department I understand the least, & therefore need a person whose compleat competence will justify the most entire confidence &  resignation. I was in hopes you could aid us till Congress, when mr Jones would be on, & between you we might hope for a regular Secretary.—I inclose you mr Nicholson’s letter on the subject of his namesake. I am a stranger to the merits of the several captains. I recieve some information very much to the disadvantage of a Capt. Cowper of this state. if he be one you had meditated to retain, look to a letter from St. George Tucker to mr Stoddart, & another to the late President. both probably in the navy office.—I inclose you a letter from mr Sayre, stating a purchase in Long island of very ill aspect. if we have any power over it, suspend it: and if any thing can be done to arrest Watson from clenching it, it should be done instantly. be so good as to return me Sayre’s letter when I come on to Washington as it relates to other subjects. I inclose you also a letter from Genl Spotswood of this state. some acknolegement from yourself to these gentlemen that their letters are referred to you & shall be attended to, will be proper, & generally in similar cases. to mr Sayre we should express thankfulness, in order to encourage gentlemen to apprise us of what may be doing amiss without our knolege. not a word to be said as to his application for office, as I find the necessity of absolute silence on all such applications; & to leave the party to see his answer in what we do. it would be impossible to say any thing in answer to these applications without either giving offence, or committing ourselves. to my most intimate friends therefore I observe entire silence on these applications. yet I am glad to recieve them because it is well to know who will accept of office.—I shall leave this on the 25th. & be in Washington on the 28th. health & weather permitting. I hope mr Madison will come on with me. accept assurances of my respectful & affectionate esteem.

Th: Jefferson

